﻿119.	 Mr. President, it gives me pleasure, on behalf of the delegation of the Yemen Arab Republic, to congratulate you on your election as President of the United Nations General Assembly at its thirty-second session. We hold high hopes that you will meet with success in steering these deliberations towards the positive results to which we aspire and which we hope will constitute a step taken by the peoples of the world on the road towards a world where security and prosperity will prevail.
120.	While congratulating you on your assumption of this lofty post, may I also congratulate, through you, the Government and people of friendly Yugoslavia, a country to which we are bound by cordial and firm ties in the framework of the principles of the non-aligned movement, the provisions of the United Nations Charter and the norms which govern the family of nations to which we belong.
121.	Your election to this high office is but an expression of our need to benefit from your personal ability and experience as you guide the proceedings of this important session, as well as a mark of the appreciation of the Members of this Organization for the role played by your country and your great leader, President Josip Broz Tito, in consolidating international security and understanding through your pioneer action in the non-aligned movement.
122.	Your predecessor, our dear friend, Mr. Amerasinghe, the head of the Sri Lanka delegation and the President of the thirty-first session, left a remarkable impression as he presided over its deliberations. For this he deserve., praise and appreciation.
123.	I also express my Government's appreciation for the fruitful efforts deployed by the Secretary-General, Mr. Waldheim, in order to find a just and lasting solution for the problems of Palestine and the Middle East and of the domination of the white minority in Africa. The efforts exerted by the Secretary-General, his dedication and his devotion to achieving peace and security in our troubled world will undoubtedly contribute to promoting the work of this Organization and increasing its effectiveness. The important role assumed by the Secretary-General merits co-operation from all Member States so that peace and stability may prevail all over the world.
124.	It has become an obvious fact in our day and age that co-operation has become a necessity for solving increasingly complex and interrelated problems. The technological revolution and the population explosion witnessed by contemporary generations have created great problems which transcend geographical as well as political boundaries and impose collective action for their solution. These variables in turn reaffirm the importance of the role played by this Organization as an effective instrument for directing the efforts of the international community towards appropriate solutions to the sum of problems, in all their aspects. The need for such a collective instrument increases day by day in a world parts of which are afflicted by conditions which contravene the principles of international law and the ethics of contemporary man. The United Nations is called upon today more than ever before to assume its responsibility for tackling the problems ensuing from aggression and usurpation, to put an immediate, end once and for all to the occupation of land belonging to others and to racial oppression and to halt the exploitation of poor States by rich States. These conditions constitute a challenge to our collective will and at the same time represent a derogation of the principles and goals of this Organization. In practice we have to reaffirm our compliance with the principles of justice, equality and self- determination in our bilateral and multilateral relations.
125.	The Yemen Arab Republic is fully convinced that the best method of dealing with contemporary international relations is by means of collective co-operation within the framework of this Organization and, given such a premise, we are extremely happy to witness the admission of two new Members to this Organization—the fraternal Republic of Djibouti and the Socialist Republic of Viet Nam. These admissions confer greater universality on this Organization and secure the participation of almost all the peoples of the world in forging our common destiny.
126.	As we welcome the admission of the Republic of Djibouti to membership in this Organization, we are confident that that young Republic, through its strategic location and the vitality of its people, will play a constructive role in achieving understanding and cooperation between the countries of the region.
127.	The Yemen Arab Republic has associated itself, at an early stage, with those who have called for the avoidance of any obstacles which impede the exercise of the right of every country to membership in this Organization. We called upon the permanent members of the Security Council not to abuse their right of veto so as to prevent the exercise of such a right.
128.	The responsibility entrusted to the Organization is weighty and mankind is looking for peace to prevail all over She world. If the powerful States do not contribute to the implementation of the resolutions of the Security Council and of the General Assembly they will thereby fail the Organization and thwart the aspirations of mankind and its desire to achieve peace, security and prosperity.
129.	There are many issues under consideration by the General Assembly, issues which have been discussed at length in the past and on which numerous resolutions have been adopted. Had those resolutions been implemented, such issues would not figure on the agenda now, nor would they cause and give rise to complications and aggravation. There is no doubt that the lack of solutions to such vital questions constitutes a great threat to peace and stability in many parts of the world. The fact that certain Members of the Organization disregard some United Nations resolutions and that those resolutions remain unimplemented harms the effectiveness of this Organization, causes great anxiety and shows up the responsibility of all Member States and especially the great Powers, which are permanent members of the Security Council.
130.	Among the most important issues which concern the international community is the question of Palestine, which is still under consideration by the General Assembly after 30 years. The core of this problem is the usurpation by Israel of Palestine and its continued denial of the legitimate national rights of the Palestinian people, its insistence on following an aggressive, expansionist and racist policy, and its repressive practices vis-à-vis the Palestinian people. This situation constitutes a challenge to the international community at large and clearly flouts the principles of the United Nations Charter and the Universal Declaration of Human Rights.
131.	We maintain that the realization of a just and lasting peace in the Middle East region cannot take place unless there is a solution to the Palestine problem, which is the crux of the conflict in the area. And prominent among the elements of a settlement is the recognition of the legitimate national rights of the Palestinian people, including that of self-determination and the full exercise of their national rights, together with the establishment of their independent State on the soil of Palestine.
132.	In spite of the efforts made to solve the Palestine and Middle East questions with a view to achieving peace and security, the intransigence and stubbornness of Israel, its disregard of United Nations resolutions and its persistence in challenging the will of the international community are an obstacle to attainment of a just and lasting peace. Furthermore, Israel's constant efforts to distort the facts, to dilute the substance of the question and to preoccupy the international community with procedural and formalists questions undermine all the efforts made in this respect. Israel has utilized the procedure of holding the Geneva Conference as a dilatory tactic to water down the basic issues, and continues to seek to distort and deceive world public opinion, belittling the efforts of the superpowers to solve this problem and to hold that Conference.
133.	Israel continues undeterred in its policy of expansion, annexation, mass expulsion and repressive actions taken agar innocent inhabitants, and of setting up settlements in occupied lands, especially on the West Bank. Israel continues to take measures and to issue decrees aimed at changing the religious character of the City of Jerusalem and the political, demographic and cultural situation in the occupied Arab territories. Proof of this is the latest Tel Aviv decree whereby Israeli laws and regulations are applied in the occupied Arab territories.
134.	The new Israeli leadership continues its arrogance and recalcitrance in full view of the whole world, and continues to establish new settlements and to deny the rights of the Palestinian people. The international community is convinced that no just and lasting peace in the region can be established without a comprehensive settlement based upon the subsequent Israeli withdrawal from all of the occupied Arab territories, including the city of Jerusalem, the recognition of the full rights of the Palestinian people and the establishment of a Palestinian State on the soil of Palestine. In order to ensure the success of any efforts aimed at settling the Palestine and Middle East questions, the Palestinian people—as represented by the Palestine Liberation Organization-must take part in the deliberations of any such conference, because the Palestine issue is the crux of the problem and the core of the conflict. Israel has excelled in devising new methods of deceit, treachery, mass murder and political extortion, to an even greater extent than all of the repressive Fascist and racist regimes recorded by history.
135.	On the African continent, peoples are still suffering in the same way as the Palestinian people: from the usurpation of their rights and the most atrocious sort of human repression. The peoples of Namibia, Zimbabwe and Azania continue to struggle under the yoke of the white minority. Hence, the United Nations must put an end to injustice and the policy of apartheid and racial discrimination by co-ordinating its efforts with those of the OAU. The African majority must be enabled to exercise its right to self-determination on its own land, according to its own will and aspirations.
136.	The Yemen Arab Republic would like to reaffirm the importance it attaches to the Korean question and to the reunification of the Korean people by peaceful means, as well as to the fostering of propitious circumstances for a continued dialogue between the Korean parties with a view to satisfying the aspirations of the Korean people.
137.	As for the situation in Cyprus, we wish to affirm that the United Nations must take effective steps to guarantee the implementation of its resolutions on Cyprus. We believe that continued serious negotiations between the representatives of the two communities, in an atmosphere of freedom and full equality, will eventually lead to a satisfactory agreement acceptable to both sides and thereby protect the interest of both communities in the practice of their respective faiths and in the conduct of their personal affairs, in such as a way as to consolidate the stability, independence and territorial integrity of the island.
138.	The Yemen Arab Republic, like all peace-loving Arab States, views with great concern the terrifying arms race and the production of lethal weapons which threaten human civilization and mankind itself with extinction. We that the special session on disarmament scheduled for the middle of next year will lead to an international convention to halt the anus race and to foster disarmament. We should like to reaffirm here our earlier position in support of making the Middle East, Africa and South Asia nuclear-free zones and of declaring the Indian Ocean, the Mediterranean and the Red Sea as peace zones far removed from the conflict and from competition between the great Powers so that the peoples of those regions may devote their efforts and resources to the development of their countries and to the exploitation of their resources, without having to face exploitation, repression or the fear of foreign interference.
139.	Consistent with that position, Yemen Arab Republic views with great concern the events unfolding in the Horn of Africa, that is to say, the foreign interference aimed at dragging that area into a conflict between the Powers.
140.	The Yemen Arab Republic has, on many occasions, taken the initiative in offering its good offices in an effort to solve the differences between the countries of the area, and has stressed the need for dialogue among the parties concerned and for adherence to peaceful means in the solution of their differences. From this rostrum we appeal to all interested parties to step up their efforts to solve their problems through dialogue and by peaceful means, in the light of the true facts, equity and fairness. Our country makes every effort to play a positive and effective role in the attempt to put a satisfactory end to the existing situation and to achieve better co-operation among the peoples and countries of the area.
141.	The determination of the Yemen Arab Republic to strengthen co-operation among the countries bordering the Red Sea has been demonstrated by our hosting the Quadripartite Summit Conference in Taiz on 22 March, at which President Gaafar Mohamed Nimeiri of Sudan; President Mohamed Siad Barre of Somalia; the Chairman of the Presidential Council of Democratic Yemen, Salim Robav'a Ali; and the President of the Supreme Command Council of the Yemen Arab Republic, Colonel Ibrahim Mohamed Al-Hamtli. confirmed in their  Declaration the need to keep the Red Sea as one of peace and co-operation for exploitation of its latent potential by the people of the region.
142.	The Yemen Arab Republic believe that the conclusion of a convention regulating the law of the sea is among the paramount issues before us. The sixth session of the Third United Nations Conference oil the Law of the Sea, held in May this year, has made its mark in terms of providing an exchange of views and fostering an understanding of the issues tinder consideration.
143.	We wish to reaffirm our position that provisions of any law of the sea should con form to the principle of the equal rights of States and should take Into full account the total sovereignty of the coastal States over straits located within their territorial waters. All efforts should be devoted to serving the Interests of all the peoples of the world, without prejudice to the sovereignty of the countries concerned.
144.	As a small developing country, we find in this august gathering an excellent forum for the exchange of views and ideas on matters of mutual interest, in the light of our firm conviction that, together with other peoples, large and small, we share the responsibility for creating a more prosperous and secure tomorrow.
145.	The new international economic order is but an expression of the sincere and intensive efforts that translate the will of the overwhelming majority of the countries of the world. We are gravely concerned at the obstacles being placed in the path of the implementation of United Nations resolutions and recommendations in that respect. Those resolutions and recommendations are really an expression of basic approach towards building the new international economic order, an approach that may break the grip of backwardness and economic crises and create new prospects for justice and equity for all States, with freedom from hegemony and encroachment on the rights and interests of developing countries in respect of their trade, economy, industry, science and technology.
146.	The Yemen Arab Republic regards the dialogue between the developing and developed countries that is known as the North-South dialogue as a positive beginning, as something which must continue. We regret, however, that this dialogue has not yet produced an over-all settlement of the main problems impeding the efforts towards the development of the developing countries. Solutions are within reach. What is lacking is the political will and determination on the part of the Governments of developed countries that is necessary to ensure success for this dialogue.
147.	The developing countries did mil voluntarily accept conditions of backwardness, rather, these conditions were imposed upon the peoples of those countries, thereby placing them at the tail end of the march towards economic progress and development.
148.	The Government of the Yemen Arab Republic is deeply involved in the march towards the prosperity and development of its people.  Every year new gains are being scored in many projects, in co-operation with the United Nations, other international organizations and friendly brother States. These gains have been made possible by the implementation of the three-year development plan, with an annual increase in the gross national product  at 12.6 per cent. That was followed by the drawing up of a draft of first live-year development plan, to be implemented between 1976 and 1980. The aim of that plan is the development of all sectors of the national economy; it is primarily on establishing an infrastructure. A conference to discuss this draft plan will be held next month in our capital.
149.	The Government of the Yemen Arab Republic, as it strives to shake of economic backwardness raise the standard of living of its people, is working at the same time to reunite the two parts of Yemen, through constant dialogue and co-ordination with the Government of the southern part of the homeland. We are cognizant of the lack that this continuing division is inconsistent with the historical social and cultural facts and cannot lead to the fulfilment of the aspiration of the Yemeni people in both parts of the country to achieve reunification.
150.	Finally, the Yemen Arab Republic, as it deals with the issues on which the attention of the world is focused, is making diligent efforts to rise above its own limited means and thereby to put into effect the exemplary goals of co-operation and understanding. This is reflected in the cordial and sincere ties binding us to the other countries of the Arab peninsula, which foster a climate propitious to redoubling co-operation and understanding between the peoples of the region.
151.	The Yemen Arab Republic, under the leadership of its President, Ibrahim Al-Hamdi, seeks to help in the solution of many regional differences through quiet diplomacy and responsible action, in connexion with any friction or provocation that it may face, including even intentional or unintentional violations of its territorial waters, land and air space. We thereby reaffirm our adherence to the United Nations Charter and our keen desire to seek appropriate solutions through dialogue aid bilateral contacts.
152.	We hope that the world Organization will remain strong, united and effective in order to be able to discharge its great responsibilities and meet all challenges, thereby ensuring that peace will prevail throughout the world and that tensions and the spectre of war and conflict will disappear from the international scene once and for all. We hope that this thirty-second session of the General Assembly will fulfil the hopes placed in the Organization by the peoples of the world. Hence, we shoulder our responsibility for ensuring that these deliberations produce positive results, in the interests of mankind.
